Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
                                                                     Status of Claims
This office action is in response to the Applicant’s remarks and amendments filed 06/16/2022. The applicant has amended claims 1, 9, 11, new claims 14-16 have been added, and claims 10 and 13 have been cancelled. Claims 1, 2, 4-9, 11, 12, and 14-16 are pending in the subject application upon entry of the amendments.
                                                         Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/60/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS was considered.
                                     Reply to Applicant’s Remarks
The Applicant’s remarks filed on 06/16/2022 have been fully considered and are addressed as follows: 
Claim Objections
       35 U.S.C. § 112 (B)
As per Claim 1, 9 and 11. 
Applicants amendments to claims 1, 9 and 11 does not overcome the rejection of this claim under 35 U.S.C. § 112 (b). See new rejection below. 
 As per claims 2, 4-8, and 12.
Applicants amendments to claims 1, 9 and 11 does not overcome the rejection. These dependent claims depend on these independent claims, thus still will be rejected under 35 U.S.C. § 112 (b). See new rejection below. 
As per claims 10 and 13.
Applicant has canceled claims 10 and 13, Accordingly, the previous rejection of claims 10 and 13 is withdrawn. 
        35 U.S.C. § 103
As per claims 1, 9, and 11.
The Applicant amendments do not overcome the prior art of record - Nguyen Van in combination with Kim and Hashimoto. The Applicant’s remarks arguing that Nguyen Van in combination with Kim and Hashimoto references do not teach the limitations added to claims 1, 9, and 11 by the amendment still stand. Furthermore, the amendments are addressed by the existing ART. However, as discussed further below Claims 1-3, 9 and 11 are rejected as being obvious over Nguyen Van in combination with Kim and Hashimoto. 
As per claims 4 - 8, and 12.
The Applicant essentially argues that claims  4 - 8 and 12 should be allowed because they depend upon independent claims which the Applicant argues are allowable. The claim amendments to the independent claims do not overcome the current art. However, as discussed further below Claims 2, 4 - 8, and 12 are rejected as being obvious over Nguyen Van in combination with Kimand 
As per claims 10 and 13.
Applicant has canceled claims 10 and 13, Accordingly, the previous rejection of claims 10 and 13 is withdrawn. 

                                                        Claim objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1.
Claim 1 recites “(1) determine whether or not the object is present in a blind spot area, the blind spot area being an area that does not overlap with any of the detection area of each of the plurality of sensors when the vehicle is viewed from above and being present on the side of the host vehicle, wherein the processor is configured to further execute instructions to: (2) when an object detected at a first time is not detected at a second time after the first time, determine that the object detected at the first time is present in the blind spot area at the second time, and (3) change a relative position of the host vehicle with respect to the object in the blind spot area based on a speed of the object detected at the first time. 
The claim is indefinite because of the irreconcilability of the three limitations. In the first limitation (1) an object has been detected by a sensor, it is still unclear how the sensor blind spot is determined or calculated, etc. Second, this limitation (2) determines whether or not the [same] object is present in a blind spot area. It is unclear how an object can be first detected by the sensor and also determined to be in the blind spot of the same sensor. Thirdly, it is unclear how the relative position of the host vehicle with respect to the object in the blind spot area based on a speed of the object detected at the first time is determined or calculated and how to determine if in the blind spot. 
As per claim 2, 4-8 and 14-15.
	These claims depend upon claim 1 and are rejected under 35 USC § 112 based on the dependency from claim 1. 
As per Claim 9.
Claim 9 includes limitations analogous to the limitations recited in claim 1 that cause claim 1 to be indefinite. For the reasons give above with respect to claim 1, claim 9 is also rejected as being indefinite under 35 U.S.C. § 112(b).
As per Claim 11.
	Claim 11 includes limitations analogous to the limitations recited in claim 1 that cause claim 1 to be indefinite. For the reasons give above with respect to claim 1, claim 11 is also rejected as being indefinite under 35 U.S.C. § 112(b).
As per Claim 12. 
Claim 12 depends upon claim 11 and is therefore rejected under 35 U.S.C. § 112(b) based on its dependency from claim 11.
As per Claim 13. 
Claim 13 includes limitations analogous to the limitations recited in claim 1 that cause claim 1 to be indefinite. For the reasons give above with respect to claim 1, claim 13 is also rejected as being indefinite under 35 U.S.C. § 112(b).
As per claim 14.
	Claim 14 depends on Claim 1 and is therefore rejected under 35 U.S.C. § 112(b) based on its dependency from claim 1. For further clarification the claim is indefinite based on the limitation of “determine that the object detected at the first time is present in the blind spot area at the second time.” This is unclear on what it is doing and how it is determined.  
As per claim 15.
Claim 15 depends on Claim 1 and is therefore rejected under 35 U.S.C. § 112(b) based on its dependency from claim 1. For further clarification the claim is indefinite of the irreconcilability based on “the speed of the object detected at the first time when it is determined that the object detected at the first time is present in the blind spot area.” This is unclear on how it is determined.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 -2,  9, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen Van et al. US2017/0101092 A1 in view of Kim US 2017/0101096 A1 (“Kim”) and Hashimoto US 20160259334 A1 (“Hashimoto”). 
As per Claim 1:
Nguyen Van discloses [a] vehicle control system comprising: a processor configured to execute instructions to [at least see Nguyen Van FIG. 1 (1); J 36 (ECU)]: 
detect an object present in a detection area using a plurality of sensors sensor [at least see Nguyen Van FIG. 1 (8-surrounding environment recognition sensor); ¶¶ 8, and 35 (surrounding environment recognition sensors mounted on a vehicle)]; 
perform travel control for a host vehicle based on a detection result for the object [at least see Nguyen Van FIG. 13 (S15); Abstract; ¶¶ 8, 11, 836 (ECU 1 functions as the driving support apparatus for executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle by the subject vehicle from information which is input from surrounding environment recognition sensors 3) 72 (the ECU 1 executes the driving support)]; and 
determine whether or not the object is present in a blind spot area, the blind spot area being an area that does not overlap with any of the detection area of each of the plurality of sensors when the vehicle is viewed from above outside the detection area of the detector [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,);¶ 7, 47 (a trajectory calculation unit that calculates the trajectory of the tracking-target moving body)] and being present on the side of the host vehicle [at least see Nguyen Van FIGS. 2-4 (blind spot area)];
Nguyen Van discloses executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle, but does not specifically disclose wherein the processor is configured further execute instructions to: 
change a relative position of the host vehicle with respect to the object in the blind spot area when it is determined that the object is present in the blind spot area; 
change the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area increases, the width of the blind spot area in a travelling direction of the host vehicle; However, Kim teaches change a relative position of the host vehicle with respect to the object in the blind spot area when it is determined that the object is present in the blind spot area [at least see Kim Abstract (vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition); ¶11 (a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the subject vehicle speed and neighboring vehicle speed when the neighboring vehicle meets a particular condition); { 42 (the blind spot detection (BSD) system may be used to detect a parallel driving while the vehicle is on smart cruise control (SCC). When the parallel driving occurs, the vehicle speed may be increased or decreased to avoid the parallel driving)]. 
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Kim teaches determining a vehicle is in a driver’s blind area and increasing or decreasing the speed of the vehicle to avoid parallel driving. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by increasing or decreasing the speed of the vehicle as taught by Kim in order to improve vehicle safety by avoiding collisions when the environmental sensors cannot accurately detect the location of a vehicle that is travelling parallel the to host vehicle [Kim 5]. 
And Hashimoto teaches change the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area increases, the width of the blind spot area in a travelling direction of the host vehicle [at least see Hashimoto FIGS. 7, 9 (control of vehicle lateral position in order to remove another vehicle from driver’s blind area); { 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N1 is separated from the host vehicle M as much as the distance y1.sub.L. 
Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.), ¢ 82 (control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M), 4 110 (in step $106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.)] and change the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases [at least see Hashimoto FIGS. 7, 9 (control of vehicle lateral position in order to remove another vehicle from driver’s blind area): J 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N is separated from the host vehicle M as much as the distance y1.sub.L. 
Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.), ¶ 82 (control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M), ¶ 110 (in step ¶106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.)]. As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Hashimoto teaches determining a vehicle is in a driver's blind area and controlling the lateral movement and increasing or decreasing the speed of the vehicle to remove the other vehicle from the blind spot of the host vehicle. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by controlling the lateral spacing and speed of the host vehicle in order to remove the other vehicle from the blind spot at taught by Hashimoto in order to ensure vehicle safety when switching a vehicle from an autonomous mode to a manual driving mode [Hashimoto ¶ 3].
As per Claim 2: 
Nguyen Van in combination with Kim and Hashimoto discloses [t]he vehicle control system according to claim 1 and Kim further discloses wherein the processor is configured to further execute instructions to: perform control for changing the relative position of the host vehicle with respect to the object in the blind spot area through speed control when it is determined that the object is present in the blind spot area [at least see Kim Abstract (vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition); ¶ 42 (the blind spot detection (BSD) system may be used to detect a parallel driving while the vehicle is on smart cruise control (SCC). When the parallel driving occurs, the vehicle speed may be increased or decreased to avoid the parallel driving). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by increasing or decreasing the speed of the vehicle as taught by Kim in order to improve vehicle safety by avoiding collisions when the environmental sensors cannot accurately detect the location of a vehicle that is travelling parallel the to host vehicle [Kim 5].
 As per Claim 9: 
Nguyen Van discloses [a] processor configured to execute instructions to: 
detect an object present in a detection area using a sensor [at least see Nguyen Van FIG. 1 (8-surrounding environment recognition sensor); ¶35 (Surrounding environment recognition sensors mounted on a vehicle)];
 generate an action plan for a host vehicle [at least see Nguyen Van FIG. 1; ¶ 53 (FIG. 1, the support execution unit 1d of the ECU 1 is a support execution unit that executes the driving support based on the trajectory of the tracking-target moving body which is tracked by the trajectory calculation unit 1c.); 
perform travel control of the host vehicle based on a detection result for the object and the action plan [at least see Nguyen Van FIG. 13 (S15); Abstract; ¶¶ 8, 11, 36 (ECU 1 functions as the driving support apparatus for executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle by the subject vehicle from information which is input from surrounding environment recognition sensors 3) ¶72 (the ECU 1 executes the driving support)], and  
determine whether or not the object is present in a blind spot area, the blind spot area being outside the detection area [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,); ¶ 47 (a trajectory calculation unit that calculates the trajectory of the tracking target moving body)] and being present on the side of the host vehicle [at least see Nguyen Van FIGS. 2-4 (blind spot area)]. 
Nguyen Van discloses executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle, but does not specifically disclose wherein the processor is configured to further execute instructions to: 
generate, as the action plan, a plan for changing a relative position of the host vehicle with respect to the object in the blind spot area; 
when it is determined that the object is present in the blind spot area; generate, as the action plan, a plan for changing the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area increases, the width of the blind spot area in a travelling direction of the host vehicle; and generate, as the action plan, a plan for changing the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases. 
However, Kim teaches generate, as the action plan, a plan for changing a relative position of the host vehicle with respect to the object in the blind spot area when it is determined that the object is present in the blind spot area [at least see Kim Abstract (vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition); ¶ 11 (a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the subject vehicle speed and neighboring vehicle speed when the neighboring vehicle meets a particular condition); ¶ 42 (the blind spot detection (BSD) system may be used to detect a parallel driving while the vehicle is on smart cruise control (SCC). When the parallel driving occurs, the vehicle speed may be increased or decreased to avoid the parallel driving). 
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Kim teaches determining a vehicle is in a driver’s blind area and increasing or decreasing the speed of the vehicle to avoid parallel driving. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by increasing or decreasing the speed of the vehicle as taught by Kim in order to improve vehicle safety by avoiding collisions when the environmental sensors cannot accurately detect the location of a vehicle that is travelling parallel the to host vehicle [Kim ¶ 5]. 
And Hashimoto teaches generate, as the action plan, a plan for changing the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area [at least see Hashimoto FIGS. 7, 9 (control of vehicle lateral position in order to remove another vehicle from driver’s blind area); ¶ 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N1 is separated from the host vehicle M as much as the distance y1.sub.L. Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.), ¶ 82 (control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M), ¶ 110 (in step S106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.) and 
generate, as the action plan, a plan for changing the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases [at least see Hashimoto FIGS. 7, 9 (control of vehicle lateral position in order to remove another vehicle from driver’s blind area); ¶ 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N1 is separated from the host vehicle M as much as the distance y1.sub.L. Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.), ¶ 82 (control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M), ¶ 110 (in step S106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.)]. 
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Hashimoto teaches determining a vehicle is in a driver’s blind area and controlling the lateral movement and increasing or decreasing the speed of the vehicle to remove the other vehicle from the blind spot of the host vehicle. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by controlling the lateral spacing and speed of the host vehicle in order to remove the other vehicle from the blind spot at taught by Hashimoto in order to ensure vehicle safety when switching a vehicle from an autonomous mode to a manual driving mode [Hashimoto ¶ 3]. 
As per Claim 11: 
Claim 11 is a process claim (method) which includes limitations analogous to claim 1 an apparatus claim (system). For the reasons give above with respect to claim 1, claim 11 is also unpatentable under 35 U.S.C. § 103 over Nguyen Van in view of Kim and Hashimoto. 9. 

Claims 4-6, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van in view of Kim and Hashimoto as applied to Claim 1 above and further in view of Koishi et al. US 2019/0213888 A1 (“Koishi’). 
As per Claim 4: 
Nguyen Van in combination with Kim and Hashimoto discloses [t]he vehicle control system according to claim 1, and Nguyen Van further discloses wherein the processor is configured to further execute instructions to:... 
determine that the object is present in the blind spot area [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,); {¶ 47 (a trajectory calculation unit that calculates the trajectory of the tracking-target moving body)], but Nguyen Van does not specifically disclose automatically perform lane change from a host lane to an adjacent lane; and 
determine whether or not the host vehicle is capable of lane change from the host lane to the adjacent lane after the relative position of the host vehicle with respect to the object in the blind spot area is changed in a case in which a starting condition of the lane change has been satisfied and it is determined that the object is present in the blind spot area. 
However, Koishi discloses automatically perform lane change from a host lane to an adjacent lane [at least see Koishi {¶ 23 (automatic driving control unit 101 determines a target travel path based on travel path conditions, destination information set by the driver, and the like, and carries out a control to travel along the target travel path while avoiding obstacles . . . automatically drives the vehicle along the target travel path), ¶ 52 (the vehicle is accelerated in order to overtake the surrounding vehicles and carries out a lane change thereafter... an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change), 
determine whether or not the host vehicle is capable of lane change from the host lane to the adjacent lane [at least see Koishi FIGS. 10-13; ¶ 51 (the evacuation plan based on the travel situation around the host vehicle), ¶ 52 (an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change)], 
in which a starting condition of the lane change has been satisfied [at least see Koishi FIGS. 10-13; ¶ 37 (lane change is required . . . other vehicles or obstacles are detected in the periphery . . . brake light illumination of a vehicle in front of the host vehicle is detected), ¶ 53 (a vehicle present in front of the host vehicle is thought to be decelerating)]. 
As addressed above with respect to claim 1, Kim teaches after the relative position of the host vehicle with respect to the object in the blind spot area is changed in case... and it is determined that the object is present in the blind spot area [at least see Kim Abstract (vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition); ¶ 11 (a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the subject vehicle speed and neighboring vehicle speed when the neighboring vehicle meets a particular condition); § 42 (the blind spot detection (BSD) system may be used to detect a parallel driving while the vehicle is on smart cruise control (GCC). When the parallel driving occurs, the vehicle speed may be increased or decreased to avoid the parallel driving)]. 
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Kim teaches determining a vehicle is in a driver’s blind area and increasing or decreasing the speed of the vehicle to avoid parallel driving and Koishi teaches lane changes based on detecting surrounding vehicles including vehicles traveling parallel/in the blind spot of the host vehicle. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines when a neighboring vehicle enters and exists the blind spot area as disclosed by Nguyen Van and increasing or decreasing the speed of the vehicle to escape the vehicle traveling parallel/in the blind spot as taught by Kim and to change lanes when required as taught by Koishi in order to improve vehicle safety when vehicles are operating in the autonomous mode and a lane change is required since it necessary to continuously check the adjacent lane even after the host vehicle has slowed to allow the adjacent vehicle to move ahead of the host vehicle since another vehicle could have pulled in behind the adjacent vehicle preventing the host vehicle from changing lanes. 
As per Claim 5: 
Nguyen Van in combination with Kim, Hashimoto, and Koishi discloses [t]he vehicle control system according to claim 4, and as discussed above with regards to claim 1 Nguyen Van further discloses wherein the processor is configured to execute instructions to: when it is determined that the object is present in the blind spot area [at least see Nguyen Van FIGS. 1, 9; ¶46 (a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,); ¶ 47 (a trajectory calculation unit that calculates the trajectory of the tracking-target moving body)] and as discussed above with respect to claims 1 and 2, Kim teaches change the relative position of the host vehicle with respect to the object in the blind spot area through speed control [at least see Kim ¶ 5 (automatically adjust the vehicle speed to escape from the parallel driving to reduce risks of dangers or accidents), ¶¶ 42, 52, 53 , 57, 60, 69 (a vehicle may slow down and speed up automatically to escape from the parallel driving.)]; however, neither Nguyen Van nor Kim discloses and the starting condition of lane change has been satisfied. 
However, Koishi teaches this limitation [at least see Koishi FIGS. 10-12; ¶ 16 disclosing an evacuation plan based on the travel situation around the host vehicle; ¶ 52 (an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change); ¶ 53 (an evacuation route, in which the vehicle is decelerated more rapidly than in the case of FIG. 11 to allow the surrounding vehicle to move ahead and carries out a lane change, is employed.). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines when a neighboring vehicle enters and exists the blind spot area as disclosed by Nguyen Van and increasing or decreasing the speed of the vehicle to escape the vehicle traveling parallel/in the blind spot as taught by Kim in order change lanes as taught by Koishi because when a vehicle is running parallel to a host vehicle it is not possible to change lanes to avoid a vehicle in the same lane as the host vehicle therefore it is necessary to escape the parallel vehicle in order to change lands [Koishi ¶ 52]. 
As per Claim 6: 
Nguyen Van in combination with Kim and Hashimoto discloses [t]he vehicle control system according to claim 1, and as discussed above with respect to claim 1 Nguyen Van discloses wherein the processor is configured to further execute instructions to:... 
determine whether or not the object is present in the blind spot area [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,); ¶47 (a trajectory calculation unit that calculates the trajectory of the tracking-target moving body)], but Nguyen Van does not specifically disclose automatically perform lane change from a host lane to an adjacent lane, .. . 
when the starting condition of lane change has been satisfied. 
However, Koishi teaches automatically perform lane change from a host lane to an adjacent lane [at least see Koishi ¶ 23 (automatic driving control unit 101 determines a target travel path based on travel path conditions, destination information set by the driver, and the like, and carries out a control to travel along the target travel path while avoiding obstacles . . . automatically drives the vehicle along the target travel path), ¶ 52 (the vehicle is accelerated in order to overtake the surrounding vehicles and carries out a lane change thereafter . . . an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change)],
when the starting condition of lane change has been satisfied [at least see Koishi FIGS. 10-12; ¶ 16 disclosing an evacuation plan based on the travel situation around the host vehicle; { 52 (an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change); ¶ 53 (an evacuation route, in which the vehicle is decelerated more rapidly than in the case of FIG. 11 to allow the surrounding vehicle to move ahead and carries out a lane change, is employed.). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines when a neighboring vehicle enters and exists the blind spot area as disclosed by Nguyen Van and increasing or decreasing the speed of the vehicle to escape the vehicle traveling parallel/in the blind spot as taught by Kim in order change lanes as taught by Koishi because when a vehicle is running parallel to a host vehicle it is not possible to change lanes to avoid a vehicle in the same lane as the host vehicle therefore it is necessary to escape the parallel vehicle in order to change lands [Koishi ¶ 52]. 
As per Claim 12: 
Claim 12 is a process claim (method) which includes limitations analogous to claim 6 an apparatus claim (system). For the reasons give above with respect to claim 6, claim 12 is also unpatentable under 35 U.S.C. § 103 over Nguyen Van in view of Kim, Hashimoto, and Koishi. 

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van in view of Kim, Hashimoto, and Koishi as applied to Claim 6 above and further in view of Sung US 201 1/0066312 (‘Sung’). 
As per Claim 7: 
Nguyen Van in combination with Kim, Hashimoto, and Koishi discloses [t]he vehicle control system according to claim 6, but Nguyen does not specifically disclose wherein the processor is configured to further execute instructions to: determine a route for travel of the vehicle, 
wherein the starting condition of lane change include lane change from the host lane to the adjacent lane being scheduled in the route. 
However, Sung teaches determine a route for travel of the vehicle [at least see Sung ¶ 50 (the navigation apparatus 100 generates driving route information including a driving route), 
wherein the starting condition of lane change include lane change from the host lane to the adjacent lane being scheduled in the route [at least see Sung FIG. 3; ¶ 50 (the navigation apparatus 100 generates driving route information including a driving route, a reference driving line, a reference driving speed, lane change information). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines when a neighboring vehicle enters and exists the blind spot area as disclosed by Nguyen Van and map lane changes on a vehicle route as taught by Sung in order to reduce demands on the processor and sensors by only detecting vehicles travelling parallel in the host vehicle blinds spot when there is a planned lane changes rather than continuously. 

Claim 8, is rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van in view of Kim and Hashimoto, as applied to Claim 1 above and further in view of Fang et al. US 2019/0244368 A1 (“Fang”). 
As per Claim 8: 
Nguyen Van in combination with Kim and Hashimoto discloses [t]he vehicle control system according to claim 1, but does not specifically disclose wherein the processor is configured to execute instructions to: determine that an object is present in the blind spot area when the object temporarily detected is not continuously detected over a predetermined time or more. 
However, Fang teaches this limitation [at least see Fang FIGS. 1 (31-object tracker, 32- hidden area calculator).¶ 6; {¶ 4 (provide an object tracking method and an object tracking apparatus which, even in a case where multiple objects enter a hidden area and temporarily disappear), ¶ 38 (object tracker 31 determines that the previously-detected object has disappeared. Furthermore, in a case where an object has disappeared from the detection range of the sensor, the object tracker 31 determines that the object has entered a hidden area.)]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines that the previously detected object has entered a hidden area of the sensor after being tracked as taught by Fang so that the position of the hidden objects/vehicles may be estimated so they are properly identified when they are no longer hidden [Fang ¶ 4]. 

As per claim 15:
Claim 15 is depended on Claim 1.
Nguyen Van discloses when the object detected at the first time is different from the object detected at the second time, and determine that the object detected at the first time is present in the blind spot area at the second time, but does not specifically disclose wherein the processor is configured further execute instructions to: 
change the relative position of the host vehicle with respect to the object in the blind spot area based on the speed of the object detected at the first time when it is determined that the object detected at the first time is present in the blind spot area.
 However, Kim teaches change a relative position of the host vehicle with respect to the object in the blind spot area when it is determined that the object is present in the blind spot area [at least see Kim Abstract (vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition including speed); ¶11 (a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the subject vehicle speed and neighboring vehicle speed when the neighboring vehicle meets a particular condition). 
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Kim teaches determining a vehicle is in a driver’s blind area and increasing or decreasing the speed of the vehicle to avoid parallel driving. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by increasing or decreasing the speed of the vehicle as taught by Kim in order to improve vehicle safety by avoiding collisions when the environmental sensors cannot accurately detect the location of a vehicle that is travelling parallel the to host vehicle [Kim ¶ 5]. 
As per claim 16:
	Claim 16 is depended on Claim 1. 
Nguyen Van discloses executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle, but does not specifically disclose wherein the processor is configured further execute instructions to: 
change the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area increases, the width of the blind spot area in a travelling direction of the host vehicle; and
change the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases.
However, Kim teaches change a relative position of the host vehicle with respect to the object in the blind spot area when it is determined that the object is present in the blind spot area [at least see Kim Abstract (vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition); ¶11 (a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the subject vehicle speed and neighboring vehicle speed when the neighboring vehicle meets a particular condition); { 42 (the blind spot detection (BSD) system may be used to detect a parallel driving while the vehicle is on smart cruise control (SCC). When the parallel driving occurs, the vehicle speed may be increased or decreased to avoid the parallel driving)]. 
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Kim teaches determining a vehicle is in a driver’s blind area and increasing or decreasing the speed of the vehicle to avoid parallel driving. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by increasing or decreasing the speed of the vehicle as taught by Kim in order to improve vehicle safety by avoiding collisions when the environmental sensors cannot accurately detect the location of a vehicle that is travelling parallel the to host vehicle [Kim  ¶5].
And Hashimoto teaches change the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area increases, the width of the blind spot area in a travelling direction of the host vehicle [at least see Hashimoto FIGS. 7, 9 (control of vehicle lateral position in order to remove another vehicle from driver’s blind area); ¶ 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N1 is separated from the host vehicle M as much as the distance y1.sub.L. 
Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.), ¶ 82 (control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M), ¶ 110 (in step ¶ 106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.) and change the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases [at least see Hashimoto FIGS. 7, 9 (control of vehicle lateral position in order to remove another vehicle from driver’s blind area): ¶ 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N1 is separated from the host vehicle M as much as the distance y1.sub.L. 
Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.), ¶ 82 (control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M), ¶ 110 (in step ¶106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.). 
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Hashimoto teaches determining a vehicle is in a driver's blind area and controlling the lateral movement and increasing or decreasing the speed of the vehicle to remove the other vehicle from the blind spot of the host vehicle. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by controlling the lateral spacing and speed of the host vehicle in order to remove the other vehicle from the blind spot at taught by Hashimoto in order to ensure vehicle safety when switching a vehicle from an autonomous mode to a manual driving mode [Hashimoto ¶ 3].
Conclusion
A prior art reference that is in the same field of endeavor as the claimed invention and relevant to the claim limitations, but not used as part of the current rejection includes: 
Mantyjarvi et al. US 2021/0142526 A1 	Repositioning the vehicle by partially pulling into an intersection, thereby moving the detection area of various sensors into the potential blind area.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270-7952 The examiner can normally be reached on M-TH 7-3, FRI. 7-11 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached on 571-272-5109 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/JOAN T GOODBODY/
Examiner, Art Unit 3667